Title: George Washington to the Senate, 8 November 1792
From: Washington, George,Jefferson, Thomas
To: Senate



Gentlemen of the Senate

I now lay before you a letter from the Secretary of State, covering the copy of one from the Governor of Virginia with the several papers therein referred to, on the subject of the boundary between that State and the territory of the United States, south of the Ohio.
It will remain with the Legislature to take such measures as it shall think best for settling the said boundary with that State, and at the same time, if it thinks proper, for extending the settlement to the State of Kentucky, between which and the same territory the boundary is as yet undetermined.

Nov. 8. 1792

